Citation Nr: 1534984	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  10-31 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from November 1966 to November 1968 with service in Vietnam from May 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service or within a year of separation from service, and is not shown to be related to active service.

2.  Tinnitus was not manifested during service or within a year of separation from service, and is not shown to be related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Tinnitus was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

The Veteran seeks service connection for bilateral hearing loss and tinnitus and contends that each was caused by acoustic trauma during service.  The Board notes that the Veteran served one year in Vietnam and has been awarded the Combat Infantry Badge.  As such, the Board finds that the Veteran's circumstances of service are consistent with exposure to loud noise in service.  See 38 U.S.C.A. § 1154(b).  Therefore, the claim turns on whether the Veteran's current bilateral hearing loss and tinnitus are related to his in-service noise exposure.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Service department records prior to October 31, 1967, used American Standards Association (ASA) units.  Given that VA and the Department of Defense now use International Standards Organization (ISO) units, the audiometric findings made prior to October 31, 1967 noted below are converted in the parenthesis.

On the audiological evaluation at pre-induction in August 1966, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)

0 (10)
LEFT
0 (15)
0 (10)
0 (10)

0 (10)

On the audiological evaluation at separation in October 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 
0 
0 

5 
LEFT
0 
5 
10 

5 

The service treatment records are absent complaints, findings or diagnoses of hearing loss during service.  On the clinical examination for separation from service, the Veteran's hearing was normal.  In addition, on the Report of Medical History completed by the Veteran in conjunction with his separation physical, he denied ever having hearing loss.  Thus, there is no medical evidence that shows that the Veteran suffered from hearing loss or tinnitus during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Sensorineural hearing loss and tinnitus can be service-connected on such a basis.  However, the first showing of hearing loss or tinnitus was not until 2007, many years after the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here.  To the extent that the Veteran reports continuity of post-service symptoms, the Board finds his allegations to be of limited probative value.  At separation, the Veteran denied ever having hearing loss; the file is absent any indication of hearing loss or tinnitus until 2007, many years after the Veteran's discharge from service; and the Veteran filed a claim with VA for service connection for foot sprain and Athlete's foot in January 1970 evidencing his awareness that he could apply for VA benefits for service related disabilities.  At that time he did not file a claim for service connection for hearing loss or tinnitus.  This is inconsistent with any assertion that his hearing loss and tinnitus had existed since service because it is reasonable to conclude that if he believed that he had hearing loss and tinnitus in 1970 that was related to service, he would have claimed service connection for those disabilities at that time.

In light of the lack of any relevant history reported between 1968 and 2007, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the appellant clearly has a current hearing loss disability as well as tinnitus.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disabilities and the Veteran's active duty service.  No medical professional has ever related hearing loss or tinnitus to the Veteran's active duty service.  

The Veteran underwent VA examination in June 2009 at which time he reported hearing loss for several years which had become gradually worse over the years and tinnitus for 25 to 30 years.  After physical examination which demonstrated mild to moderate to severe sloping sensorineural hearing loss bilaterally, the examiner opined that it was not likely that the Veteran's current hearing loss and tinnitus were attributable to military noise exposure based on normal hearing tests at induction and discharge and a 30+ year history of occupational noise exposure in the subway system.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of hearing loss or tinnitus until many years after service.  

Thus, the record is absent evidence of hearing loss and tinnitus in service, sensorineural hearing loss and tinnitus within a year following service, probative evidence of continuity of symptomatology, and medical evidence of a nexus between the Veteran's current hearing loss and tinnitus and his active duty service.

The Veteran contends that hearing loss and tinnitus are related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology of hearing loss and tinnitus, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to tinnitus is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


